DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a Non-Final Rejection. This action is in response to the application filed on April 20, 2021.
Claims 1-4 and 7-16 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-4 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a method comprising a series of steps; claims 19 and 20 are directed to an apparatus and non-transitory computer-readable medium compromising a series of components. Therefore, the claims are directed to a statutory category. The claims 1, 15, and 16 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of determining how to present a loan offer to a user on the basis of the user's financial demand, estimating the user's financial demand, and presenting the loan offer to the user. The recited step, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices) includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “a processor”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “processor” language, “determine” in the context of this claim encompasses evaluating loan products information to generate loan information.  The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools. In the context of this claim encompasses determining how to present a loan offer to a user on the basis of the user's financial demand, estimating the user's financial demand, and presenting the loan offer such that a human manually performing the steps.  The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a processor” to perform the “determining”, “estimating”, and “presenting” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of presenting, estimating, and determining transaction which are mere extra-solution activities (instructions to apply the exception using a generic computer component). The claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “a processor” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is not patent eligible.

Dependent claim 2 recites wherein the determining further comprises determining whether or how to present the loan offer to the user on the basis of the user's action history with respect to a settlement service. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “the digital lending platform” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Dependent claim 3 recites wherein the determining further comprises determining to present the loan offer to the user for a case where the user uses at least one of deferred payment or installment payment with respect to the settlement service. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Dependent claim 4 recites wherein the determining further comprises determining to present the loan offer to the user for a case (i) where (a) a rate of decrease in a balance that the user has with respect to the settlement service is greater than or equal to a threshold or (b) a settlement of the user with respect to the settlement service is rejected due to a shortage of a balance that the user has; or a case (ii) where (a) a rate of decrease in a balance that the user has with respect to the settlement service is greater than or equal to a threshold and (b) a settlement of the user with respect to the settlement service is rejected due to a shortage of the balance that the user ha. While this descriptive element may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 7 recites wherein the determining further comprises (i) determining to present the[[a]] loan offer to the[[a]] user for a case where (a) comments are registered by another user on a commodity to which a predetermined relationship is set by the user with respect to the transaction service or (b) a commodity to which the predetermined relationship is set by the user is reduced in price; or (ii) determining to present the[[a]] loan offer to the[[a]] user for a case where (a) comments are registered by another user on a commodity to which a predetermined relationship is set by the user with respect to the transaction service and (b) the commodity to which the predetermined relationship is set by the user is reduced in price. While this descriptive element may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 8 recites wherein the determining further comprises (i) determining to present the[[a]] loan offer of a loan amount corresponding to a price of a commodity to a user for a case where (a) comments are registered by another user on the commodity to which predetermined relationship is set by the user with respect to the transaction service or (b) the commodity to which a predetermined relationship is set by the user is reduced in price; or (ii) determining to present the[[a]] loan offer of a loan amount corresponding to a price of a commodity to a user for a case where (a) comments are registered by another user on the commodity to which a predetermined relationship is set by the user with respect to the transaction service and (b) the commodity to which 

Dependent claim 9 recites wherein the determining further comprises determining to present the loan offer to the user for a case where the user's location information satisfies a condition corresponding to a location of a predetermined type of a shop. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 10 recites wherein the determining further comprises determining whether or how to present the loan offer Atty. Dkt. No. 4270.0150001- 5 -KAJI et al. Reply to Office Action of January 21, 2021Application No. 16/888,130to the user on the basis of the user's Web browsing history. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 11 recites wherein the determining further comprises determining to present the loan offer to the user for a case where an additional margin is required with respect to the user's financial product transaction using a financial service. These 

Dependent claim 12 recites wherein the determining further comprises determining whether or how to present the loan offer to the user on the basis of content transmitted or received by the user with the use of a messaging service. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 13 recites wherein the determining further comprises determining a loan amount of the loan offer to the user on the basis of a degree of the user's financial demand. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 14 recites wherein the determining further comprises determining a loan amount of the loan offer to the user on the basis of a balance that the user has. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” is as addressed in the Steps 2A2 and B in the claim 1 

Independent claim 8 recites method and apparatus equivalents of claim 1 respectively 
and are similarly rejection using the same rationale as claim 1, supra.

Response to Arguments
Applicant's argument regarding Claim Rejections - 35 USC § 112 filed on April 20, 2021 has been moot. The claims have been amended to address the objection presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding rejection. 
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on April 20, 2021 have been fully considered but they are not persuasive.
In response to the argument that the claims s include an inventive concept that amounts to significantly more than any alleged abstract idea subject matter in light of Finjan, Inc. v. Blue Coat Sys., Inc. (quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016).), Examiner respectfully disagrees.
As Enfish suggests, claims are interpreted in view of specification based on whether their character as a whole is directed to a patent ineligible concept. In Enfish, the Federal Circuit contrasted claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be performed on a computer using conventional computer activity." Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *16-17 (Fed. Cir. May 12, 2016). In TLI, closely Enfish, the Federal Circuit provides a contrast between non-abstract claims directed to an improvement to computer functionality and abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity by focusing on the problem facing the inventor was in the background, and any technical details disclosed in the specification. In re TLI Communications LLC., No. 2015-1372, slip op. at *8-11 (Fed. Cir. May 17, 2016).
First of all, the background suggests that the problem facing the inventor was not analyze a downloadable's code and determine whether it performs potentially dangerous or unwanted operations. As applicant stated, the claimed invention is directed to improve efficiently and effectively obtain a user's action history so that a loan offer to the user can be implemented appropriately and rapidly. Other than the mental process could not be performed at the speed required to analyzing user’s account history activity, information processing can be surely performed mentally. Other than cloud computing environment, such efficiently and effectively obtain a user's action history so that a loan offer to the user can be implemented appropriately and rapidly has been performed in many years in business environment, which is directed to judicial exceptions as explained in the infra 101 analysis. Throughout the specification, the functions of the generic devices are described in vague terms without any meaningful limitations. 
Examiner respectfully reminds that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v.
Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Here, contrast to Bascom Global Internet Svcs. V. AT&T Mobility, the claimed invention merely uses the generic "processing device." Nowhere in the specification describes any technological improvement over such generic devices. Instead, the specification merely describes them in the conventional manner and uses.
In response to the argument that that the claimed invention is a practical application because “the present application, with the use of the Internet technology, it is possible to efficiently and effectively obtain a user's action history so that a loan offer to the user can be implemented appropriately and rapidly” and “the amended claim saddress an technology-specific problem of tracking "on a transaction platform," specific actions that include "(a) a frequency at which the user shows a commodity with respect to the transaction service, (b) a frequency at which a commodity shown by the user is reduced in price with respect to the transaction service, (c) a frequency at which the user sets a predetermined relationship on a commodity, or (d) a combination of (a), (b), or (c)," (Applicant Response filed 04/20/2021, p. 11). However, applicant failed to provide that the improvement is directed to the technological field. That is applicant has not identified any “improved technological result” attributable to the claimed invention that how those additional elements of “processor” to perform the the “determining”, “estimating”, and “presenting”” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There is a fundamental difference between computer functionality improvements and uses of existing computer as a tool to perform a particular task. Examiner can’t identify any advantages from the claimed invention shows improvement in computer capabilities but instead related to an alleged improvement in the fundamental economic practice of providing loan products for which a computer is used as a tool in its ordinary capacity. MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. First the specification should be evaluated 
Applicant further argued that the Office Action would need to demonstrate that the claims are directed to a "well-known, routine and conventional" practice. However, the Office Action has no citations to the specification, any third-party publications, or any official notice "that demonstrates" that anything in the present claims could be anything abstract or simply any "well-known, routine and conventional.” However, determining step apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.
Applicant’s arguments, see page 16, filed April 20, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 USC § 102 and § 103 of claims 1-16 has been withdrawn. 
Applicant’s arguments with respect to claims 1-14 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arai et al (US2017/0243288 A1) teaches a system that allows a loan to be obtained from a financial institution that offers the most advantageous loan terms, as selected from among a plurality of financial institutions.
Arai does not teaches or suggests the loan offer based on user’s commodity trading history and preferences.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                    


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691